--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made as of May 1, 2014, by and
between KonaRed Corporation, a Hawaii corporation ("KonaRed' or the “Company”),
and Mike Halsey, an individual residing at 11 Via Cancion, San Clemente, CA
92673 (“Employee”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto hereby agree as follows:


1.             Employment; Term.  The Company hereby employs Employee, and
Employee hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth herein.  The term of employment
shall commence upon the signing of this Agreement and shall continue for a
period of one (1) year and eight (8) months (the “Term”), unless earlier
terminated in accordance with Section 5 hereof.


2.             Employment.  


 
(a)
The Company hereby agrees to employ Employee as Vice President and Chief
Operating Officer ("VP/COO") for the Term.  Employee agrees to serve in such
capacity as set forth below:



Reporting to the CEO of the Company, the VP/COO is responsible for managing all
internal operational aspects of the company. Assists the CEO in delivering the
Branded vision of KonaRed to the employees, the customers and the shareholders
while executing the successful growth of the Company.
 
Through a strong principled, values based leadership style, guided by the
financial objectives of the Company, the VP/COO will provide inspired
leadership, management and the clear vision necessary to ensure sustained
revenue growth.
 
The VP/COO will deliver proper operational controls, administrative and
reporting procedures and business relationships to effectively grow the Company
and ensure financial strength and operational efficiency.
 
Responsibilities:
 
 
(b)
Aligns resources/budgeting within annual planning.  Makes purposeful decisions
to align with long term financial objectives.

 
 
(c)
Collaborates with the management team to develop and implement plans for the
operational infrastructure of systems, processes, and personnel designed to
accommodate the rapid growth objectives of the company.

 
 
(d)
Conduct monthly Profit & Loss ("P&L") analysis to ensure plans are in place to
address unfavorable variances to budget and take the appropriate action to
correct and optimize bottom line.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
(e)
Responsible for driving the company to achieve sales targets, profitability,
cash flow and business goal objectives.

 
 
(f)
Provides day-to-day leadership and management that mirror the core values of the
Company and the CEO.

 
 
(g)
Fosters a success oriented, accountable environment.

 
 
(h)
Responsible for development of team(s) to include succession/progression
planning.

 
 
(i)
Establish employee metrics as indicators of employee engagement and job
performance and benchmark for individual career development.

 
 
(j)
Develop and maintain clear Standard Operational Procedures (SOP) based on best
practices and Six Sigma/Lean efficiencies required for a fast growing
enterprise.

 
 
(k)
Spearhead the development, communication and implementation of effective growth
strategies and processes.

 
 
(l)
Challenges the status quo of evolving ecommerce to match the needs of the
changing consumer demand to achieve incremental revenue opportunities.

 
 
(m)
Represents the company when dealing with clients and business partners.

 
 
(n)
Assist the CEO as required, in raising additional capital at the appropriate
valuations to enable the company to meet sales, growth, financial and market
share objectives.

 
 
(o)
Engage and maintain client and partner relationships through direct contact.

 
 
(p)
Responsibilities and authority, commensurate with such position as shall be
assigned to him by the Board of Directors (the “Board”) or the Chief Executive
Officer of the Company (the “CEO”) subject, in each case, to the direction of
the CEO and/or the Board, as applicable.

 
 
(q)
Employee shall devote Employee’s full business time and attention to Employee’s
duties on the Company’s behalf and shall not have other employment.  



3.             Compensation.  


(a)            For the period of the Term, the Company shall pay Employee a base
salary of $145,000 per year (the “Salary”), payable bi-weekly, in accordance
with the Company’s then existing payroll practices and subject to all legally
required or customary withholdings and other applicable taxes.


(b)            Signing Bonus.  Upon the execution of this Agreement, Employee
shall be awarded a contingent signing bonus in the amount of 25,000 restricted
shares of common stock of the Company, to vest and be deemed earned and to be
delivered, only after the end of 90 days of successful performance under the
terms of employment of the Employee by the Company. Employee herein accepts that
such restricted shares are subject to a hold period as required by United States
securities laws.
 
 
 
2

--------------------------------------------------------------------------------

 


 
(c)           Discretionary Bonus.  Employee may be awarded an annual bonus
award of up to 35% of the of agreed upon salary (“Annual Bonus”) at the sole
discretion of the Board of Directors based on the achievement of established
goals as set forth by the CEO. Employee’s Annual Bonus, if any, shall be payable
in the form of issuance of restricted common shares of the Company to Employee
(the "Bonus Shares") no later than 110 days after the end of the Fiscal Year
End. The Annual Bonus may be paid in cash at the option of Employee at 72% of
the value of the Bonus Shares based on the trailing average of the closing trade
price of the Company's common shares over the 20 trading days prior to the
regular date on which the Annual Bonus would be calculated.


The Board of Directors will generally consider the degree of success in
achieving the following  goals in determining what, if any, Annual Bonus shall
be awarded:
 
I.
If 100% of goal in annual sales and profit & loss objectives (the "Target
Level") is reached, Employee may receive 100% of Bonus Shares, or cash
equivalent, pro-rated based on date of employment to year-end date.

 
II.
If 90% of Target Level is reached, Employee may receive 90% of Bonus Shares, or
cash equivalent.

 
III.
If 80% of Target Level is reached, Employee may receive 80% of Bonus Shares, or
cash equivalent.

 
IV.
If 70% of Target Level is reached, Employee may receive 70% of Bonus Shares, or
cash equivalent.

 
V.
If less than 70% of Target Level is reached, no Bonus Shares, or cash
equivalent, will be paid.

 
(d)           Measurement Standard. To ensure the Annual Bonus is based on the
most accurate data available, for the purposes of calculation of the Annual
Bonus, Employee agrees that the financial results of the Company on which the
Annual Bonus will be calculated shall be as reported by the Company in its
audited financial statements for each year end. The Employee acknowledges that
these financial statements are due a maximum of 105 days past each year end of
the Company.
 
4.             Benefits.


(a)           The Company agrees to reimburse Employee for all reasonable
out-of-pocket business expenses incurred by Employee in the normal course of
business in connection with the performance of Employee’s duties under this
Agreement in accordance with the Company’s policy as it may be amended from time
to time. Expenditures for travel in excess of $3,000, in aggregate, for any one
trip must be pre-approved by CEO in writing. The Company shall make such
reimbursements within a reasonable amount of time after submission by Employee
of vouchers, receipts, credit card bills or other documentation in accordance
with the Company’s then applicable policies and procedures.  
 
 
 
3

--------------------------------------------------------------------------------

 


 
(b)           Employee shall be entitled to participate in any and all medical
insurance, group health care programs, disability insurance, pension and other
benefit plans which are made generally available by the Company to other
similarly situated senior level employees of the Company performing similar
functions as Employee after completion of the first three months of Employment.
 The Company, in its sole discretion, may at any time amend or terminate its
benefit plans or programs; provided, however, that the Company shall not do so
except to the extent that such amendment or termination is in good faith and
applies generally to the employees of the Company.


(c)           Employee shall be entitled to ten (10) business days paid vacation
per annum, at a time or times to be determined in consultation with the CEO of
the Company. Unused vacation days may be accrued and carried forward from year
to year up to a limit of 20 days.


(d)           Employee shall be entitled to such other benefits as are generally
available to other similarly situated senior level employees of the Company
performing similar functions as Employee.


(e)           Employee shall be entitled to five (5) business days paid
personal/sick leave per annum, and must provide notice to the Company of each
day missed no later than on the day Employee takes said personal/sick leave day.


5.             Termination.  Employee’s employment hereunder may be terminated
under the following circumstances:


(a)           Death.  Employee’s employment hereunder shall terminate
immediately upon Employee’s death.


(b)           Disability.  The Company may terminate Employee’s employment
hereunder at any time after Employee becomes “Disabled.”  For purposes of this
Agreement, Employee shall be “Disabled” upon the earlier of (i) the date
Employee becomes entitled to receive disability benefits under the Company’s
long-term disability plan, if any, or (ii) Employee’s inability to perform the
essential functions of the duties and responsibilities contemplated under this
Agreement for a period of more than ninety (90) consecutive days or for more
than one hundred twenty (120) non-consecutive days in any 270-day period due to
physical or mental incapacity or impairment, as determined in the reasonable
judgment of a physician licensed in the State of Hawaii or California, selected
by the Company.  Such termination shall become effective five (5) business days
after the Company gives written notice of such termination to Employee or to his
legal representative, in accordance with Section 9 hereof.


(c)           Termination by the Company without Cause.  The Company may
terminate Employee’s employment hereunder without Cause (as hereinafter defined)
at any time after providing 60 days written notice is provided to Employee; and,
if Employee is exceeding 100% of Target Level, the Employee will be paid a
pro-rata share of the Annual Bonus which the Employee was granted in the prior
fiscal year.  Additionally, notwithstanding any other provision in this
Agreement, in the event of a termination by the Company without Cause, after
Employee has been employed by the Company for a period of one year, the Company
agrees to pay Employee the cash
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
equivalent of one hundred and eighty (180) days salary within ninety (90) days
of Employee’s last day of work for Company. Prior to completion of one year's
employment, Employee will not be eligible for any severance or pro-rata bonus
payments for termination without cause.
 
(d)           Termination by the Company for Cause.  The Company may terminate
Employee’s employment hereunder for Cause at any time after providing written
notice to Employee, which notice shall provide in reasonable detail the
reason(s) for such termination.  For purposes of this Agreement, “Cause” shall
mean any of the following: (i) Employee’s willful or intentional failure or
refusal to perform or observe Employee’s significant duties, responsibilities or
obligations set forth in, or as contemplated under (by virtue of Employee’s
office) this Agreement where such failure or refusal shall not have ceased or
been remedied within thirty (30) days following written warning from the
Company, provided that such obligation to provide written warning and the
related right to cure shall not apply to (a) such matters as are not curable, or
(b) repeated violations of this clause (i); (ii) acts or omissions by Employee
involving Employee’s negligence related to the discharge of Employee’s duties;
(iii) any act or failure to act by Employee constituting fraud, moral turpitude,
or involving a knowing, willful or intentional misrepresentation, theft,
embezzlement, or dishonesty (collectively, “Fraud”); (iv) conviction of  an
offense which is a felony in the jurisdiction involved or which is a misdemeanor
in the jurisdiction involved but which involves Fraud; or (vi) the Employee
commits moral turpitude;  (vii) Employee’s willful or intentional failure or
refusal to comply with any reasonable and lawful request or direction of the
Company not contrary to the provisions of this Agreement, where such failure or
refusal shall not have ceased or been remedied within thirty (30) days following
written warning from the Company, provided that such obligation to provide
written warning and the related right to cure shall not apply to (a) such
matters as are not curable, or (b) repeated violations of this clause (vii); and
(viii) Employee's violation of the Company's Code of Ethics and Business
Conduct, the signing of which is a pre-condition of employment.  


(e)           Termination by Employee for Good Reason.  Employee may terminate
Employee’s employment hereunder at any time for either of the following reasons
(a termination for “Good Reason”):  (i) the Company’s breach of any material
provision of this Agreement, which shall continue un-remedied for thirty (30)
days after written notice by Employee to the Company; (ii) if Employee is
relieved by the Company of primary responsibility for the operations of the
business conducted by the Company, except (a) for Cause, or (b) if Employee is
given other duties of substantially the same responsibility and importance to
the Company; or (iii) if Company is party to a “Change of Control”. In the event
of Termination by Employee for Good Reason, Employee will be entitled to 60 days
salary upon termination; plus a pro-rata share of the Annual Bonus which the
Employee was granted in the prior fiscal year.


"Change of Control" of the Company hereunder means and includes  an occurrence
wherein the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
into voting securities of the surviving entity or its parent company) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity, or its parent company,
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company' s assets. Any other provision of this Section 2 notwithstanding,
the term Change in Control shall not include either of the following events
undertaken at the election of the Company: (a) any transaction, the sole purpose
of which is to change the state of the Company' s incorporation; or (b) a
transaction, the result of which is to sell all or substantially all of the
assets of the Company to another corporation (the "surviving corporation");
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company's Common
Stock immediately preceding such transaction; and provided, further, that the
surviving corporation expressly assumes this Agreement.


(f)            Other Termination by Employee.  Employee may terminate Employee’s
employment hereunder at any time, other than for Good Reason, after providing
sixty (60)  days-prior written notice to the Company.


6.             Compensation Following Termination Prior to the End of the Term.
 In the event that Employee’s employment hereunder is terminated prior to the
end of the Term, subject to the provisions of Paragraph 5(c) above, Employee
shall be entitled only to the following compensation and benefits upon such
termination:


(a)           Termination by Reason of Death or Disability.  In the event that
Employee’s employment is terminated by reason of Employee’s death or Disability,
respectively, the Company shall pay the following amounts to Employee (or
Employee’s spouse or estate, as applicable):


(i)           Any accrued but unpaid Base Salary (as determined pursuant to
Section 3(a) hereof) for services rendered to the date of termination;


(ii)          Any accrued but unpaid expenses required to be reimbursed pursuant
to Section 4(a) hereof.


(iii)         A pro rata share, based on the portion of the fiscal year in which
Employee was employed at the time of his death or Disability, of any
discretionary Bonus to which Employee would have been entitled had Employee
remained employed by the Company through the end of the then current fiscal year
(as determined pursuant to Section 3(b) hereof). Such amount shall be paid as
soon as reasonably practicable following the calculation thereof at the end of
such fiscal year.
 
 
 
6

--------------------------------------------------------------------------------

 


 
Except as otherwise specifically provided herein, in the event Employee’s
employment is terminated pursuant to this Section 6(a), the benefits to which
Employee may be entitled upon such termination pursuant to the plans, programs
and arrangements referred to in Section 4(b) hereof shall be determined and paid
in accordance with the terms of such plans, programs and arrangements.


(b)           Termination by the Company for Cause or by Employee without Good
Reason.  In the event that Employee’s employment hereunder is terminated by the
Company for Cause or by Employee without Good Reason, the Company shall pay the
following amounts to Employee:


(i)           Any accrued but unpaid Base Salary (as determined pursuant to
Section 3(a) hereof) for services rendered to the date of termination.


(ii)          Any accrued but unpaid expenses required to be reimbursed pursuant
to Section 4(a) hereof.


(c)           Notwithstanding the foregoing, the Company shall have no
obligation to make any further payments pursuant to Section 6(b)(iii) or
6(b)(iv) hereof in the event that Employee breaches any of his obligations set
forth in Section 7 hereof.
 
(d)           General.  In the event that Employee’s employment is terminated
for any reason, Employee shall cease to be an employee of the Company for all
purposes, and, except as may be provided under this Agreement or under the terms
of any incentive compensation, employee benefit or fringe benefit plan
applicable to Employee at the time of Employee’s termination prior to the end of
the Term, shall have no right to receive any other compensation, employee
benefits or perquisites, or to participate in any other plan, arrangement or
benefit, with respect to any future period after such termination.  In the event
that Employee’s employment is terminated for any reason, the Company’s payment
of salary and other amounts specifically provided for in the applicable previous
paragraph of this Section 6 shall constitute complete satisfaction of all
payment obligations of the Company to Employee pursuant to this Agreement, and
Employee’s rights set out in this Section 6 shall constitute Employee’s sole and
exclusive rights and remedies as a result of any actual or constructive
termination of his employment hereunder.


7.             Non-Solicitation; Non-Disclosure of Proprietary Information;
Surrender of Records and Company Property.  


(a)           Non-Solicitation.  In further consideration of the payments made
and to be made by the Company to Employee pursuant to this Agreement, Employee
agrees that (A) during the Term, or (B) in the event Employee’s employment is
terminated for any reason or without reason prior to the end of the Term, until
two (2) years from the termination of this Agreement, Employee shall not,
directly or indirectly, on his own behalf or on behalf of any Person, (A) advise
or encourage any employee, agent, consultant, representative, customer,
licensor, vendor or supplier of the Company to terminate his, her or its
relationship with the Company, or (B) solicit or attempt to solicit or
participate in the solicitation of or employ or otherwise engage any employee,
agent, consultant or representative of the Company, or otherwise encourage any
such person to become an employee, agent, representative or consultant of or to
any other Person.
 
 
 
7

--------------------------------------------------------------------------------

 


 
(b)           Proprietary Information.  Employee acknowledges that during the
course of Employee’s employment with the Company Employee will necessarily have
access to and make use of proprietary information and confidential records of
the Company.  Employee covenants that Employee shall not, during the Term or any
time thereafter (irrespective of the circumstances under which Employee’s
employment with the Company terminates), directly or indirectly, use for
Employee’s own purpose or for the benefit of any person or entity other than the
Company, its affiliates and subsidiaries, nor otherwise disclose, any
proprietary information of which Employee has knowledge to any person or entity,
unless such disclosure has been authorized in writing by the Company or is
otherwise required by law.  Employee acknowledges and understands that the term
“proprietary information” includes, but is not limited to, patents, copyrights
and trade secrets, including, without limitation: (i) the proprietary software
products, programs, applications and processes utilized by or on behalf of the
Company to the extent such information is unique to the Company or is not known
to others outside the Company; (ii) the name and/or address of any customer,
licensor or vendor of the Company, to the extent confidential, or any
proprietary information concerning the transactions or relations of any customer
of the Company with the Company or any of its principals, directors, employees
or agents; (iii) any proprietary information concerning any product, technology
or procedure employed by or on behalf of the Company but not generally known to
its customers or competitors, or under development by or being tested by or on
behalf of the Company but not at the time offered generally to customers; (iv)
any information which is generally regarded and treated as confidential or
proprietary in any line of business engaged in by or on behalf of the Company;
(v) information belonging to customers or affiliates of the Company or any other
individual or entity which the Company has agreed to hold in confidence
(provided that Employee has knowledge of the Company’s duty to hold such
third-party information in confidence); (vi) all written, graphic or other
material relating to or containing any of the foregoing; (vii) any document,
information, database, product or procedure labeled “confidential” by the
Company in the discretion of the Company, and (viii) any password or lock
protected information, documents, or other materials kept by the Company.  The
term “proprietary information” shall not include information generally available
to or known by the public or in the industry, or information that is or becomes
available to Employee on a non-confidential basis from a source other than the
Company or the Company’s stockholders, principals, directors, officers,
employees or agents (other than as a breach of any obligation of
confidentiality).  


(c)           Confidentiality and Surrender of Records.  Employee shall not,
during the Term or any time thereafter (irrespective of the circumstances under
which Employee’s employment with the Company terminates), except as required by
law or as is necessary for the performance of Employee’s duties hereunder,
directly or indirectly, publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any Person, and Employee shall not retain, and shall deliver
promptly to the Company, any of the same following termination of Employee’s
employment for any reason or upon request by the Company.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
The term “confidential records” means all correspondence, memoranda, files,
manuals, books, designs, sketches, lists, financial, operating or marketing
records, magnetic tape, or electronic or other media or equipment for records of
any kind which may be in Employee’s possession or under Employee’s control or
accessible to Employee which may contain any proprietary information as defined
in section 7 (b) herein.  All confidential records shall be and remain the sole
property of the Company during the Term and thereafter.  


(e)           Disclosure Required by Law.  In the event Employee is required by
law or court order to disclose any proprietary information or confidential
records of the Company, Employee shall provide the Company with prompt written
notice so that the Company may seek a protective order or other appropriate
remedy, and if such protective order or other remedy is not obtained, Employee
shall furnish only that portion of the proprietary information that is legally
required as determined by counsel to the Company.   In the event Employee is
required by law or court order to disclose any proprietary information or
confidential records of the Company the Company shall pay the Employee’s legal
fees and expenses related to the disclosure of such information as required by
law or court order.


(f)           No Other Obligations.  Employee represents and warrants to the
Company that Employee is not precluded or limited in Employee’s ability to
undertake or perform the duties described herein by any contract, agreement, or
restrictive covenant.  Employee covenants that Employee shall not employ the
trade secrets or proprietary information of any other Person in connection with
Employee’s employment by the Company.


(g)           Confidentiality of this Agreement.  Employee agrees to keep
confidential the terms of this Agreement, to the extent public disclosure is not
made by the Company as provided below.  This provision does not prohibit
Employee from providing this information as required by law or to his attorneys,
accountants or business advisors for purposes of obtaining legal, tax or
business advice; provided, however, that Employee shall be responsible for
breaches of the confidentiality restrictions contained herein by such persons as
if Employee had breached such restrictions.  The Company is required under
United States Securities Laws to disclose many parts of this Agreement publicly,
but otherwise shall not disclose the terms of this Agreement except as necessary
in the ordinary course of its business, as required by law or as required by any
governmental or quasi-governmental entity or any self regulatory organization.


(h)           Company Property.  All rights (if any) in reports, materials,
inventions, processes, discoveries, improvements, modifications, know-how or
trade secrets conceived, developed or otherwise made by Employee during the
Term, alone or with others, and in any way relating to the present or future
products and/or business of the Company (collectively, the “Developments”),
shall be the sole property of the Company.  Employee agrees to, and hereby does,
assign to the Company all of Employee’s right, title and interest in and to all
Developments.  Employee agrees that all such Developments that are copyrightable
shall constitute works made for hire under the copyright laws of the United
States and Employee hereby assigns to the Company all copyrights and other
proprietary rights Employee may have in any such Developments to the extent that
they might not be considered works made for hire.  Employee shall make and
maintain adequate and current written records of all Developments, and shall
disclose all Developments fully and in writing to the Company promptly after
development of the same, and at any time upon request.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(i)             Enforcement.  Employee acknowledges and agrees that, by virtue
of Employee’s position, Employee’s services, and access to and use of
proprietary information and confidential records, any violation by Employee of
any of the undertakings contained in this Section 7 would cause the Company
immediate, substantial and irreparable injury for which it has no adequate
remedy at law.  Accordingly, Employee agrees that in the event of a breach by
Employee of any said undertakings, the Company will be entitled to seek
temporary and permanent injunctive relief in any court of competent jurisdiction
(without the need to post any bond and without proving that damages would be
inadequate).  Rights and remedies provided for in this Section 7 are cumulative
and shall be in addition to rights and remedies otherwise available to the
parties hereunder or under applicable law.


8.             No Third Party Rights.  The parties do not intend the benefits of
this Agreement to inure to any person or entity not a party to this Agreement
(other than to the spouse or estate of Employee in the case of death or
Disability of Employee, in which case such spouse or estate shall be entitled to
only those rights set forth in Section 6(a) hereof).  Notwithstanding anything
contained in this Agreement, this Agreement shall not be construed as creating
any right, claim or cause of action against any party by any person or entity
not a party to this Agreement (other than the spouse or estate of Employee in
the case of the death or Disability of Employee, in which case such spouse or
estate shall be entitled to only those rights set forth in Section 6(a) hereof).


9.             Notices.  Unless otherwise provided herein, any notice required
or permitted under this Agreement shall be given in writing and shall be deemed
to have been duly given upon personal delivery to the party to be notified or
three (3) days after being mailed by United States certified or registered mail,
postage prepaid, return receipt requested or one (1) day after being sent by
Federal Express or other recognized overnight delivery to the following
respective addresses, or at such other address as each may specify by notice to
the other:
 

 
Notice to the Company:
KonaRed Corporation
   
P.O. Box 701
   
Kalaheo, HI 96741
   
Tel 808.634.6072
       
Notice to Employee:
Mike Halsey
   
11 Via Cancion
 
 
San Clemente, CA 92673
   
Tel:

 
10.           Assignability; Binding Effect.  This Agreement is a personal
contract calling for the provision of unique services by Employee, and
Employee’s obligations hereunder may not be sold, transferred, assigned, pledged
or hypothecated.  In the event of any attempted assignment or transfer of
obligations hereunder by Employee contrary to the provisions hereof, the Company
will have no further liability for payments hereunder.  The rights and
obligations of the Company hereunder will be binding upon and inure to the
benefit of the successors and assigns of the Company.
 
 
 
10

--------------------------------------------------------------------------------

 


 
    11.           Indemnification and D&O Insurance. Employee will be provided
indemnification to the maximum extent permitted by the Company’s and its
subsidiaries’ and affiliates’ Articles of Incorporation or Bylaws, including, if
applicable, any directors and officers insurance policies, if in place, with
such indemnification to be on terms determined by the Board or any of its
committees, but on terms no less favorable than provided to any other Company
executive officer or director and subject to the terms of any separate written
indemnification agreement.


12.           Entire Agreement; Amendment; Waiver.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
 This Agreement shall not be modified or amended except by a written instrument
duly executed by each of the parties hereto.  Any waiver of any term or
provision of this Agreement shall be in writing signed by the party charged with
giving such waiver.  Waiver by either party hereto of any breach hereunder by
the other party shall not operate as a waiver of any other breach, whether
similar to or different from the breach waived.  No delay on the part of the
Company or Employee in the exercise of any of their respective rights or
remedies shall operate as a waiver thereof, and no single or partial exercise by
the Company or Employee of any such right or remedy shall preclude other or
further exercise thereof.


13.           Severability.  If any term or provision of this Agreement shall be
held to be invalid or unenforceable for any reason, such term or provision shall
be ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms and provisions hereof, and this Agreement shall
be construed as if such invalid or unenforceable term or provision had not been
contained herein.


14.           Survivability.  The provisions of this Agreement, which by their
terms call for performance subsequent to termination of Employee’s employment
hereunder, or of this Agreement, shall survive such termination.


15.           Counterparts and Headings.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all which
together shall constitute one and the same instrument.  Facsimile, Docusign, and
PDF signatures shall be given the same legal effect as original signatures.  All
headings are inserted for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement.


16.           Governing Law and Dispute Resolution. This Agreement shall be
construed in accordance with the internal laws of the State of Nevada, without
regard to principles of conflicts of laws.  In the event of any dispute
regarding the application or interpretation of this Agreement or the
transactions contemplated herein, the parties shall first negotiate in good
faith for thirty (30) days in an effort to resolve such dispute prior to
implementing any other legal action or proceeding with respect to such dispute.
 


17.           Venue.   Subject to Section 15, the parties hereby agree that all
legal actions, litigations, claims, demands, charges, complaints,
investigations, grievances, arbitrations, indictments, grand jury subpoenas or
other legal or administrative proceedings arising out of or in connection with
this Agreement shall, unless otherwise agreed, be litigated exclusively in, and
the parties hereto hereby agree and consent to be subject to the jurisdiction
of,
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
the United States District Court of Nevada and in the absence of such federal
jurisdiction, then exclusively in, and  the parties consent to be subject to the
jurisdiction of, the courts of the State of Nevada.  The parties hereto
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such legal action.  Each of the parties hereto further irrevocably consents to
the service of process out of any of the aforementioned courts in any such legal
action by the mailing of copies thereof by registered airmail, postage prepaid,
to such party at its address set forth in this Agreement, such service of
process to be effective upon acknowledgment of receipt of such registered mail.
 Nothing in this Section 16 shall affect the right of any party hereto to serve
legal process in any other manner permitted by law.  The consents to
jurisdiction set forth in this Section 16 shall not constitute general consents
to service of process in the State of Hawaii and shall have no effect for any
purpose except as to legal action between the parties hereto as provided in this
Section 16.  Each party agrees that any judgment obtained under the selected
forum may be enforced in any other applicable forum.
 
18.           Litigation and Attorney’s Fees. The parties agree to hereto that
action brought on, arising, or relating to this Agreement shall be brought in
the Clark County, Nevada, and that the parties they will abide by and perform
any award rendered by said court and that the prevailing party in such
litigation shall be entitled to recover reasonable attorneys’ fees, costs and
expenses, including but not limited to expert witness costs and fees.
 
19.           Arbitration. In the event of the breach of or a default under this
Agreement by either party, the other party, in addition to any other rights or
remedies under this Agreement, shall be entitled to injunctive relief and/or
specific performance of this Agreement, either of which shall be sought from a
court of competent jurisdiction within the State of Nevada. In the event either
party’s Marks are in jeopardy of reputation, dilution, tarnishment, or other
harm or damage that money damages cannot remedy alone, that party shall be
entitled to temporary, preliminary, or permanent injunctive relief without bond.
Any other dispute for breach of contract shall be brought by binding arbitration
in Clark County, Nevada under the American Arbitration Association Rules.
Arbitration shall not be commenced until expiration of a sixty (60) day cooling
off period after notice of default, during which time the parties shall act in
good faith to: (1) resolve the dispute; and (2) continue to perform under the
Agreement. In any proceedings brought to enforce this Agreement or enjoin
improper action or to recover damages, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees incurred with respect to those
proceedings, in addition to any other damages or remedies allowed under
applicable law.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
 
 
  /s/ Shaun Roberts       Shaun Roberts, CEO       KonaRed Corporation          
        /s/ Mike Halsey       Mike Halsey      

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13 

--------------------------------------------------------------------------------